Case 1:21-cv-00280-JAO-KJM Document 15 Filed 07/27/21 Page 1 of 4             PageID #: 121




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

  JASON SCUTT,                                   CIVIL NO. 21-00280 JAO-KJM

                Plaintiff,                       ORDER DENYING PLAINTIFF’S
                                                 APPLICATION TO PROCEED IN
         vs.                                     FORMA PAUPERIS

  MARTIN NORTON; CARRIE
  JOHNSON aka KAREN NORTON,

                Defendants.


                ORDER DENYING PLAINTIFF’S APPLICATION
                    TO PROCEED IN FORMA PAUPERIS

        Before the Court is pro se Plaintiff Jason Scutt (“Plaintiff”) Application to

  Proceed In Forma Pauperis (“IFP Application”), filed July 25, 2021. ECF No. 14.

  A court may authorize the commencement or prosecution of any suit without

  prepayment of fees by a person who submits an affidavit that the person is unable

  to pay such fees. See 28 U.S.C. § 1915(a)(1). “An affidavit in support of an IFP

  application is sufficient where it alleges that the affiant cannot pay the court costs

  and still afford the necessities of life.” Escobedo v. Applebees, 787 F.3d 1226,

  1234 (9th Cir. 2015) (citing Adkins v. E.I. Du Pont De Nemours & Co., Inc., 335

  U.S. 331, 339 (1948)). Absolute destitution is not required to obtain benefits under
Case 1:21-cv-00280-JAO-KJM Document 15 Filed 07/27/21 Page 2 of 4           PageID #: 122




  the IFP statute, but “a plaintiff seeking IFP status must allege poverty ‘with some

  particularity, definiteness and certainty.’” Id. (citation omitted).

        According to the information provided by Plaintiff, she has not demonstrated

  entitlement to proceed in forma pauperis. In the past year, Plaintiff’s income

  totaled approximately $29,909.94. Plaintiff claims that her monthly expenses are

  $3,750,1 $2,000 of which she attributes to “groceries, medical, other.” It is unclear

  what proportion of this sizeable amount of money goes towards groceries.

  However, it is noteworthy that Plaintiff receives $470/month in food stamps.

  Plaintiff also has $2,599.11 in a personal bank account and $4,949.94 in a business

  bank account.2

        While not dispositive, Plaintiff’s income far exceeds the poverty threshold

  for a one-person household in Hawai‘i, which is currently $14,820.00. See Annual

  Update of the HHS Poverty Guidelines, 86 Fed. Reg. 7732-0185 (Feb. 1, 2021).

  Factoring the $7,594.05 balance in the bank, and Plaintiff’s expenses, the Court

  concludes that Plaintiff has not sufficiently demonstrated that she lacks the




  1
    Plaintiff also includes her monthly business overhead in her expenses but
  because she also factored them into her income, the Court does not include them
  again here.
  2
   The latter amount was included as a part of Plaintiff’s net business income for the
  past year.
                                             2
Case 1:21-cv-00280-JAO-KJM Document 15 Filed 07/27/21 Page 3 of 4              PageID #: 123




  financial resources to pay the filing fee. This is true even if the business bank

  account balance is deducted from Plaintiff’s income.

        In assessing Plaintiff’s ability to proceed, the Court “must be careful to

  avoid construing the statute so narrowly that a litigant is presented with a Hobson’s

  choice between eschewing a potentially meritorious claim or foregoing life’s plain

  necessities.” Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984). That

  said, “the same even-handed care must be employed to assure that federal funds

  are not squandered to underwrite, at public expense, either frivolous claims or the

  remonstrances of a suitor who is financially able, in whole or in material part, to

  pull his own oar.” Id. (citations omitted); see also Upton v. Comm’r of Soc. Sec.

  Admin., Case No.: 20cv325-NLS, 2020 WL 886623, at *2 (S.D. Cal. Feb. 24,

  2020). Plaintiff is becoming a serial filer in this district, having filed eight lawsuits

  — starting in January 2020 — before commencing this case. Because Plaintiff has

  adequate personal funds, federal funds should not be used to underwrite her

  continuing grievances against different defendants based on similar allegations.

        For these reasons, the Court DENIES Plaintiff’s IFP Application. Plaintiff

  must pay the applicable filing fee by August 9, 2021. Failure to do so will result

  in the dismissal of this action.




                                             3
Case 1:21-cv-00280-JAO-KJM Document 15 Filed 07/27/21 Page 4 of 4                PageID #: 124




         IT IS SO ORDERED.

         DATED:        Honolulu, Hawai‘i, July 26, 2021.




  CV 21-00280 JAO-KJM; Scutt v. Norton.; ORDER DENYING PLAINTIFF’S APPLICATION TO PROCEED IN
  FORMA PAUPERIS




                                               4
